DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 12 January 2021 has been entered.  The previous claim objections are hereby withdrawn due to amendment.  Most of the previous 35 U.S.C. 112(b) rejections are also hereby withdrawn due to amendment and upon further consideration.  Claims 1-4, 6-7, 13, 15-19 and 23-30 remain pending in the application.
Claim Objections
Claims 1-4, 6-7, 13, 15-19 and 23-30 are objected to because of the following informalities:
In claim 1, lines 33-35, “at least one connection web of the plurality of radially extending connection webs having cutting tool insertion openings associated therewith” should probably read “at least one connection web of the plurality of radially extending connection webs each having cutting tool insertion openings associated therewith”;
In claim 1, lines 35-37, “at least one connection web of the plurality of radially extending connection webs without having a cutting tool insertion opening associated therewith” should probably read “at least one connection web of the plurality of radially extending connection webs without having any cutting tool insertion openings associated therewith”;
In claim 1, lines 39-40, “at least one connection web of the another plurality of radially extending connection webs having cutting tool insertion openings associated therewith” 
In claim 1, lines 41-43, “at least one connection web of the another plurality of radially extending connection webs without having a cutting tool insertion opening associated therewith” should probably read “at least one connection web of the another plurality of radially extending connection webs without having any cutting tool insertion openings associated therewith”;
In claim 16, line 17, “the radially outermost restrictor element” should probably read “the radially outermost of the restrictor elements”;
In claim 24, line 10, “a circumferential direction” should probably read “the circumferential direction”;
In claim 24, lines 17-18, “the of one of the plurality of cutting tool second insertion openings” should probably read “the one of the plurality of cutting tool second insertion openings”;
In claim 27, line 22, “the circumferential direction” should probably read “a circumferential direction”;
In claim 28, lines 2-3, “a circumferential direction” should probably read “the circumferential direction”; and
In claims 2-4, 6-7, 13, 15, 17-19, 23-26 and 28-30, line 1, “A flow restrictor element in accordance with” should probably read “The flow restrictor element in accordance with”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the claims 1, 16, and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 13, 15, 25-26, and 29 
The limitation “each one of the restrictor elements that is arranged farther radially inwardly…is detachably connected with the adjacent one of the restrictor elements located adjacent to that restrictor element radially on an inside thereof by another plurality of radially extending connection webs radially bridging the another ring-shaped intermediate space formed between that restrictor element and the adjacent restrictor element located adjacent to that restrictor element radially on the inside thereof” in lines 15-23 of claim 1 is unclear, which renders the claim indefinite.  Claim 1 also says “each one of the restrictor elements that is arranged farther radially inwardly…is radially separated from an adjacent one of the restrictor elements located adjacent to that restrictor element radially on an outside thereof by another ring-shaped intermediate space” (lines 15-18).  Thus, there does not appear to be antecedent basis for “the adjacent one of the restrictor elements located adjacent to that restrictor element radially on an inside thereof”.  Moreover, “the another ring-shaped intermediate space” is introduced to be between each restrictor element arranged farther radially inwardly and an adjacent restrictor element on an outside thereof, and later there is said to be a plurality of webs bridging the another ring-shaped intermediate space between that restrictor element (i.e., each restrictor element arranged farther radially inwardly) and the adjacent restrictor element on the inside thereof.  Therefore, it is unclear if the another intermediate space (and the detachable webs) is between each restrictor element inside of the radially outermost restrictor element and an adjacent restrictor element outside or inside of that restrictor element.  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The limitation “cutting tool insertion openings are provided on both circumferential sides of some connection webs of the connection webs of the plurality of radially extending connection webs and the connection webs of the another plurality of radially extending claim 1 is unclear, which renders the claim indefinite.  It is unclear whether the cutting tool insertion openings are on both circumferential sides of the whole of some connection webs or each of some connection webs.  Also, it seems that “of the connection webs” in line 27 and “the connection webs of” in line 29 should probably be omitted for clarity.  Additionally, it is unclear whether some connection webs are of the plurality of connection webs and the another plurality of connection webs, together, or if it is meant that there are some connection webs of the plurality of connection webs, as well as another some connection webs of the another plurality of connection webs.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The limitation “each cutting tool insertion opening being provided by a radial expansion of the intermediate space radially bridged by a respective connection web” in lines 29-31 of claim 1 is unclear which renders the claim indefinite.  Based on lines 26-29 of this claim, there may be cutting tool insertion openings associated with some connection webs of the plurality of connection webs and the another plurality of connection webs.  Thus, it seems that at least some of the cutting tool insertion openings may be provided by the another intermediate space radially bridged by a respective another connection web.  It is unclear how a cutting tool insertion opening associated with an another connection web could be provided by a radial expansion of the intermediate space, when the another connection webs seem to bridge the another intermediate space.
Claims 2-4, 6-7, 13, 15, 25-26, and 29 are also rejected under 35 U.S.C. 112(b) due to their dependency on claim 1.
Allowable Subject Matter
Claims 1-4, 6-7, 13, 15, 25-26, and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-19, 23-24, 27-28 and 30 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
	Allowable subject matter is indicated for claim 1 because the prior art does not completely show or fairly suggest each cutting tool insertion opening being provided by a radial expansion of the intermediate space radially bridged by a respective connection web, wherein at least one of: the radially outermost restrictor element is connected with the restrictor element carrier by at least one connection web of the plurality of radially extending connection webs having cutting tool insertion openings associated therewith on both circumferential sides thereof and by at least one connection web of the plurality of radially extending connection webs without having a cutting tool insertion opening associated therewith; and the radially outermost restrictor element is connected with the restrictor element arranged farther radially inwardly by at least one connection web of the another plurality of radially extending connection webs having cutting tool insertion openings associated therewith on both circumferential sides thereof and by at least one connection web of the another plurality of radially extending connection webs claim 1.
	Allowable subject matter is indicated for claim 16 because the prior art does not completely show or fairly suggest each of the cutting tool first insertion openings and the cutting tool second insertion openings has an opening width in the radial direction, each of the intermediate space and the another intermediate space having a space width in the radial direction, the space width being less than the opening width, in combination with all the limitations of claim 16.
	Allowable subject matter is indicated for claim 27 because the prior art does not completely show or fairly suggest each of the cutting tool first insertion openings having a dimension in the radial direction that is greater than a dimension of the intermediate space in the radial direction, and each of the cutting tool second insertion openings having a dimension in the radial direction that is greater than a dimension of the another ring-shaped intermediate space in the radial direction, in combination with all the limitations of claim 27.
	Allowable subject matter is indicated for claims 2-4, 6-7, 13, 15, 17-19, 23-26 and 28-30 because they depend from a claim with allowable subject matter.
Response to Arguments
Applicant’s arguments, see the last paragraph of pg. 16 through the first paragraph of pg. 17 (“each such web being positioned between two cutting tool insertion openings bridges these cutting tool insertion openings as well as the intermediate space that is radially widened adjacent to a particular web for providing the cutting tool insertion openings on both sides of this web”), filed 12 January 2021, with respect to claim 1 have been fully considered and are persuasive.  The previous 35 U.S.C. 112(b) rejection of claim 1, with respect to the limitation “each cutting  of the intermediate space radially bridged by a respective connection web”, has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M ODELL whose telephone number is (571)272-4028.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.O./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762